DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 02 November 2021 is acknowledged.  The traversal is on the grounds that all groups are sufficiently related to each that than an undue burden would not be placed upon the examiner by maintaining all groups in a single application.  This is not found persuasive because an undue burden would be present by examining both groups together due to the groups’ different classification, their divergent subject matter, and the different field of search required. The requirement is still deemed proper and is therefore made FINAL.
Claims 10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 2-9 are objected to because the preamble of each claim recites “a longitudinal compensator” when it should recite “a length compensator” to be consistent with claim 1.
Further regarding claim 2, line 2 recites “is connected” when it should recite “are connected”. 
The claims are further objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the phrases "preferably" and “especially preferably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the claim recited that the elements are connected “by means of a form-fitting and/or force-fitting connection”. It is unclear how a connection can be both form-fitting and force fitting. Further, claim 2 already recited that they are connected by “means of a material-fitting connection”. It is unclear how it can be both “form fitting and/or force fitting” as well as “material-fitting”. 
Regarding claim 5, the phrases "preferably" and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
6 recites the limitation "the friction-reducing layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 6, the phrases "preferably" and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the friction-reducing layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 11, the claim is directed to “A compensating element for a length compensator, preferably according to claim 1”. However, the compensator of claim 1 already recited a compensating element. It is unclear if claim 11 is intending to recite a second compensating element or attempting to further define the compensating element of claim 1.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 11 does not recite all features of the compensating element recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US 2017/0191597).
In regards to claim 1, Conrad discloses a length compensator (100) for pipelines containing two connecting components (130a, 130b) comprising: 
a compensating element (120) made from an elastic material, preferably a thermoplastic elastomer (see paragraph [0088]), and a supporting pipe (140), wherein the compensating element  is arranged between the two connecting components  and the compensating element ends  are connected to the connecting components (shown in fig. 3A), wherein the outer lateral surface of the compensating element is suitably encompassed by the inner lateral surface of the supporting pipe  around its entire circumference (shown in fig. 5B), wherein the supporting pipe  
In regards to claim 2, Conrad further discloses the connecting components is connected to the respective compensating element end (8) by means of a material-fitting connection (see paragraphs [0106] - [0107]).
It is noted that “preferably by means of butt welding, especially preferably by WNF welding, sleeve welding, electric sleeve welding or a bonded connection” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since the type of material-filling connection process adds no further structure, the limitation has been met.
In regards to claim 3, Conrad further discloses the connecting components are connected to the respective compensating element end by means of a form-fitting connection (shown in fig. 3A).
In regards to claim 4, it is noted that this is a product-by-process claim.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. The type of molding process imparts no further structure on the claim. Therefore, since Conrad discloses connecting the elements by a molding process (see paragraphs [0106] and [0107]) the limitation has been met.
In regards to claim 5, Conrad further discloses a friction-reducing layer (110) is arranged on the outer lateral surface of the compensating element.
In regards to claim 6, Conrad further discloses the friction-reducing layer is formed by dry lubrication, in particular a metal coating (metal conduit 110).
In regards to claim 7, Conrad further discloses the friction-reducing layer is formed by rings (fig. 3A shows rings along section “106”), wherein the friction-reducing layer forms the outer lateral surface of the compensating element.
In regards to claim 8, Conrad further discloses the longitudinal compensator has a stop element (146), wherein the stop element is arranged at an end of the supporting pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as applied to claim 1 above.
In regards to claim 11, Conrad discloses a compensating element (100) for a length compensator, wherein the compensating element has a cylindrical hollow body (120) made from plastic and an element (110), is arranged on the outer lateral surface of the cylindrical hollow body.
Conrad discloses the claimed invention except for the element being helical. However, Conrad teaches that “While expansion/contraction section 106 is illustrated as a bellows section having a series of convolutions, it will be appreciated that other geometric configurations such as sinusoidal or otherwise articulated surface may be used” (see paragraph [0138]). 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to provide the element as a helical element, in order to also account for torsional/radial expansion. 
In regards to claim 12, Conrad further discloses the outer lateral surface of the cylindrical hollow body has a profile (see fig. 3A).
In regards to claim 13, Conrad further discloses the element is arranged inside the profile of the cylindrical hollow body (shown in fig. 3A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as applied to claim 1 above, and further in view of Barnes (US 2015/0013948).
Conrad discloses the compensator of claim 1. Conrad does not disclose the supporting pipe is encompassed by an insulation layer.
However, Barnes teaches a compensator, having an insulation layer (104).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the compensator of Conrad with an insulation layer, in order to prevent unwanted heat transfer, as taught by Barnes at least in the abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining prior art shows a similar compensator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679   
11/12/2021